 Case 1:19-cv-01999-RGA Document 15 Filed 02/27/20 Page 1 of 1 PageID #: 594




            Jacobs&                           750 Shipyard Drive, Ste. 200   215 East Market Street
                                              Wilmington, DE 19801           Georgetown, DE 19947
            Crumplar, PA.                     (302) 656-5445                 (302) 934-9700
                 Attorneys at Law
                www.jcdelaw.com


                                    February 27, 2020

The Honorable Richard G. Andrews
United States District Court, District of Delaware
844 North King Street, Room 4209, Unit 18
Wilmington, DE 19801

Re: Wingate v. C.R. Bard, Inc., et al., Case No.: 1:19-cv- 1999-RGA

Dear Judge Andrews:

       Pursuant to the Court’s Order dated February 14, 2020, Plaintiff’s Counsel
provides below, a teleconference number and passcode for out of state counsel to
participate in the Rule 16(b) Scheduling Conference on March 3, 2020 at 10:00 a.m.

                    Toll-Free:          888-431-3632
                    Access Code:        6690517



                                        Respectfully,

                                        /s/ Raeann Warner

                                        Raeann Warner
                                        DE Bar ID # 4931

cc: All Counsel via CM/ECF filing
